DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	In claim 1, the phrase “suitable for adhering” needs to be defined. 
	It is not clear if “non-crosslinked” applies to “resorcinol-formaldehyde condensate” only, or also applies to “resorcinol-furfural condensate” and “phenol-formaldehyde condensate”.  
	Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

5.    Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Girqis (US 4,476,191) in view of Durairaj et al. (US 2007/0093596).
Girgis teaches a pneumatic tire construction including textile reinforcement, wherein said reinforcement is coated or treated with an adhesive composition (Abstract and col. 8, lines 64-68).  More particularly, said composition includes resorcinol, a mixture of aldehydes or “formaldehydes”, and an elastomeric latex, wherein the term “formaldehyde” is used to represent multiple species, such as formaldehyde and furfural (otherwise known as furfuraldehyde) (col. 6, lines 13-21, col. 9, lines 48-57, claim 1).
However, Girgis is silent on the composition including an aldehyde component.
Durairaj et al. disclose a flexibilized resorcinolic novolak resin that is prepared by reacting a phenolic compound with an unsaturated aldehyde (Abstract).  Durairaj et al. disclose that the invention relates to a resin that is made by contacting one or more phenolic compounds with (i) an unsaturated dihydroxy compound, (ii) an unsaturated aliphatic aldehyde compound, iii) an aliphatic dialdehyde compound, (iv) or a mixture thereof in the presence of a catalyst, and then contacting that mixture with an aldehyde which is different from the initial aldehyde used ([0009]).  Durairaj et al. disclose that the second aldehyde can be butyraldehyde and more in order to obtain a flexible novolak type resin ([0015]).  Durairaj et al. disclose that butyraldehyde can enhance water solubility, further improving compatibility and therefore improving adhesion ([0041]).

The limitations of claims 2 and 3 can be found in Girgis at col. 8, line 49, where it discloses the sodium hydroxide.
The limitations of claim 4 can be found in Girgis at col. 6, line 20, where it discloses the furfural.
The limitations of claims 5 and 8-10 can be found in Girgis at col. 8, lines 3-6, where it discloses the vinylpyridine-styrene-butadiene latex, polybutadiene dispersion and styrene-butadiene latices.
As to claims 6 and 7, which depend off of claim 5, the limitations of these claims are not required from the claim which they depend and would require specific picking and choosing from claim 5.
The limitations of claim 11 can be found in Girgis at col. 4, line 33, where it discloses the antioxidants.
The limitations of claims 12 and 13 can be found in Girgis at col. 3, lines 58-61, col. 4, lines 25-31, where it discloses the term resin refers to synthetic
resin that are organic substances synthesized from relatively simple compounds by condensation polymerization reactions, the phenolic aldehyde resin (some of this can be considered the tacky resin) is an excellent resin for use in an adhesive system for bonding glass fibers to rubber stock, the resin is combined with a conventional elastomeric latex.
Girgis at col. 3, line 6, col. 4, lines 39-42, where it discloses the coating glass fiber materials such as roving or fabric to be used in pneumatic tires or belted tire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762